DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 58-70 in the reply filed on 6/22/22 is acknowledged.
Claim 70 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "7" and “9” have been used to designate same part (see Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 58-70 are objected to because of the following informalities:  
The first word in each dependent of claims 58-70 should be changed from "A" to: --The--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 58-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since the claims directed to the process and claim also directed to structure limitations such as “flexible substrate, comprising a plurality of electronic components (integrated circuits (ICs)) each comprising a respective group of terminals, and a carrier at specific locations in order to facilitate shipping and subsequent transfer of the flexible substrate, comprising a plurality of electronic components, directly from the carrier onto a respective first portion comprising a respective group of contact pads (contacts)”(see claim 1, lines 1-6 of the preamble) is awkwardly unclear and confusing should be changed to:
	--"a flexible substrate includes a plurality integrated circuits (ICs), and a carrier at specific locations, the plurality of ICs, said the flexible substrate configured to transfer directly from the carrier onto a respective first portion of a respective group of contact pads of the ICs, said process comprising steps of:”--,  for clarity of the claim languages.
	whether or not “a flexible substrate comprising a plurality of integrated circuits thereon ”(claim 1, line 7) as same as that in claim 1-2. 
	 It is suggested that step of “providing a flexible substrate comprising a plurality of integrated circuits thereon” (claim 1, lines 7) should be updated to :--“ providing the flexible substrate includes the plurality of IDs  thereon”--.
	“providing a carrier for the flexible substrate, the flexible substrate being adhered to the carrier creating an interface between the flexible substrate and the carrier” (claim 1, lines 8-9) is unclear and confusing in that it is unclear whether “a carrier “ is as same as that  in line 3 of claim 1 or not?  If it is then the above should be updated to:
	-- providing the carrier for the flexible substrate, and adhering the carrier to the flexible substrate; 
	creating an interface between the flexible substrate and the carrier;”--
	“the adhesion force” (claim 1, line 10) lacks proper antecedent basis.
	“(e.g. a laser, flashlamp, high powered LED, an infrared radiation source, an ultraviolet radiation source or the like) (see claim 1, lines 11-12” should be deleted since it is not method limitation?  or rewritten to method limitation such as: --“wherein the radiation source includes at least one of a laser, flashlamp, high powered LED, an infrared radiation source, an ultraviolet radiation source”--,  at the end of the claim 1 limitation about line 16+”.
	“the selected location(s)” (claim 1, line 15) lacks proper antecedent basis.
	“selected location(s)”(claim 58, lines 3-4; claim 59, lines 3 and 5) should be changed to:--selected locations”--.
	The recites” (e.g. a laser, flashlamp, high powered LED, an ultraviolet radiation source or the like) (claim 60, lines 6; similar in claim 61, lines 6-7) no positive method limitation, should be deleted.
	“comprising an IC” (claim 61, line 3) should be changed to: --” includes at least one of ICs” --.
	Other “an IC”(claim 61, lines 9)  should be changed to:--"at least one of the ICs”--, to reflect the changed as noted above.
	“wherein the interlayer comprises one or more of: an epoxy adhesive; titanium metal; an adhesive, optionally, wherein the adhesive is one or more of an engineering adhesive which adsorbs electromagnetic radiation at a 4Attorney Docket No.: 7850PPL-7particular wavelength or a thermally activated adhesive; and a primer layer, optionally, wherein the primer layer comprises an adhesion promoter, further optionally, wherein the adhesion promoter is a silane-based material” (claim 63, lines 1-3) should be updated to method limitation such as:
	--"wherein the interlayer comprises at least of an epoxy adhesive, titanium metal, an adhesive, and the adhesive is an engineering adhesive is a thermally activated adhesive; and a primer layer, wherein the primer layer is an adhesion promoter includes a silane-based material;”--.
	“is patterned” (claim 64, line 1) not a positive method step, the use of “patterning . . . “ is suggested.
	The phrase:”optionally, wherein the interlayer provides a portion, portions or the whole of the interface between the flexible substrate and the carrier” (claim 64, lines 1-2) is unclear and whether or not the above is part of the invention.   Further, it is suggested the recites “optionally, wherein the interlayer provides a portion, portions or the whole of the interface between the flexible substrate and the carrier” should be deleted. 
	“wherein the interlayer forms one or more of: the interface between the flexible substrate and the carrier in at least the selected areas; the interface between the flexible substrate and the carrier along one or more edges of the, or each, IC; the interface between the flexible substrate and the carrier in the area of the flexible substrate including the, or each, IC and excluding one or more edges of the, or each, IC”(claim 65 entirely) should be rewritten to reflect method limitation, the use of: “the interlayer further comprising . . .”  please be more specific.
	“the, or each IC” (see claim 65, lines 4 and 5) lacks proper antecedent basis. 
	“is formed ”(claim 66, line 1) not positive method limitation the use of step start with: “forming . . .” is suggested.     Also, the phrase” optionally, wherein flexible substrate is cut (e.g. by laser ablation) into a plurality of die each comprising an IC.” (claim 66, lines 1-2) should be delete since it is an optional.
	No method limitation existed in claim 67
	The recites” (e.g. a laser, flashlamp, high powered LED, an ultraviolet radiation source or the like) (claim 68, lines 2-3) is not positive method limitation, should be deleted.
	“optionally, wherein the change in adhesion force is a perforated pattern of consecutive ablation and non- or partial-ablation of the flexible substrate between each die, further optionally, wherein the wavelength of the electromagnetic radiation is changed to control ablation of the substrate material and/or the interlayer (if present) at the interface between the flexible substrate and the carrier”(claim 68, lines 7-11) should be deleted since it is an optional. 
	“are arranged”(claim 69, line 2) not positive method limitation, the use of step: --” arranging. . .”is suggested.  Also, the recites:” optionally, wherein the non-uniform treatment changes the adhesion force between groups of ICs and the carrier with a treatment repetition interval (distance, period) of n x D1 in the corresponding first direction” (claim 69, lines 3-5) should be deleted since it is an optional.
	alternative terms such as “or”; “and/or”; and that “()”(see claim 70, line 2-3) should be deleted.
The above are examples of inconsistencies and problematic issues noticed by the Examiner. Applicant is respectfully asked to review the application for any deficiency that may still be present.
	Further, claims 1, 58-70 include text in parentheses as result in a lack of clarity, in that it is unclear whether these features are intended to be limiting or not.  	
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 58-70 as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mizuno et al (20100258543).
	Mizuno et al discloses the claimed process for selectively changing adhesion strength between a flexible substrate, comprising steps of: 
	providing a flexible substrate 1/7 comprising a plurality of integrated circuits 5’s thereon (see Fig. 1A-1D); 
	providing a carrier 7 for the flexible substrate, the flexible substrate being adhered to the carrier creating an interface between the flexible substrate and the carrier (see Fig. 1A-1D); 
	changing the adhesion force between the flexible substrate and the carrier (see LH) at one or more selected locations by non-uniform treatment of the interface between the flexible substrate and the carrier with an electromagnetic radiation source (e.g. a laser, flashlamp, high powered LED, an infrared radiation source, an ultraviolet radiation source or the like) so as to decrease or increase the adhesion force between a portion of the flexible substrate and the carrier at the selected location(s) (see Figs. 1A-1D).
	Note that recites “a plurality of electronic components (integrated circuits (ICs)) each comprising a respective group of terminals, and a carrier at specific locations in order to facilitate shipping and subsequent transfer of the flexible substrate, comprising a plurality of electronic components, directly from the carrier onto a respective first portion comprising a respective group of contact pads (contacts), the process comprising the” (this is in the preamble) which has no further limit the claimed method.


    PNG
    media_image1.png
    783
    565
    media_image1.png
    Greyscale


Therefore, the above process is met in light of the above applied prior art. 	
Limitations of claims 58-70 appears to be satisfied by the above since no further method limitations existed in the above claims and due to the 35 USC 112(b) issues noted above.  

Claim(s) 1 as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamada (20070128774).
	Yamada discloses the claimed process for selectively changing adhesion strength between a flexible substrate, comprising steps of: 
	providing a flexible substrate 115 comprising a plurality of integrated circuits thereon (see Fig. 3D); 
	providing a carrier 106 for the flexible substrate 115, the flexible substrate being adhered to the carrier creating an interface between the flexible substrate and the carrier (see Fig. 3A-3D); 
	changing the adhesion force between the flexible substrate and the carrier (see Fig. 3B) at one or more selected locations by non-uniform treatment of the interface between the flexible substrate and the carrier with an electromagnetic radiation source (e.g. a laser, flashlamp, high powered LED, an infrared radiation source, an ultraviolet radiation source or the like) so as to decrease or increase the adhesion force between a portion of the flexible substrate and the carrier at the selected location(s) (see Figs. 3A-3E).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt